
	

113 HR 4420 IH: Authorized Rural Water Projects Completion Act
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4420
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to use designated funding to pay for construction of
			 authorized rural water projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Authorized Rural Water Projects Completion Act.
		2.DefinitionsIn this Act:
			(1)FundThe term Fund means the Reclamation Rural Water Construction Fund established by section 3(a).
			(2)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Reclamation rural water construction fund
			(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Reclamation Rural Water Construction Fund, consisting of—
				(1)such amounts as are deposited in the Fund under subsection (b); and
				(2)any interest earned on investment of amounts in the Fund under subsection (d).
				(b)Deposits to fund
				(1)In generalFor each of fiscal years 2014 through 2030, the Secretary of the Treasury shall deposit in the Fund
			 $80,000,000 of the revenues that would otherwise be deposited for the
			 fiscal year in the reclamation fund established by the first section of
			 the Act of June 17, 1902 (32 Stat. 388, chapter 1093).
				(2)Availability of amountsAmounts deposited in the Fund under paragraph (1) shall—
					(A)be available in accordance with this section, without further appropriation; and
					(B)be in addition to amounts appropriated for such purposes under any other provision of law.
					(3)LimitationNotwithstanding paragraphs (1) and (2), no amounts may be deposited in, or made available from, the
			 Fund under those paragraphs if the transfer or availability of the amounts
			 would increase the deficit.
				(c)Expenditures from fund
				(1)In general
					(A)ExpendituresSubject to subparagraph (B), for each of fiscal years 2014 through 2035, the Secretary may expend
			 from the Fund not more than the sum of—
						(i)$80,000,000; and
						(ii)the amount of interest accrued in the Fund for the fiscal year in which the expenditures are made.
						(B)Additional expendituresNotwithstanding subparagraph (A), the Secretary may expend more than $80,000,000 for any fiscal
			 year listed in subparagraph (A) if such amounts are available in the Fund
			 due to expenditures not reaching $80,000,000 in 1 or more prior fiscal
			 years.
					(2)Use
					(A)In generalSubject to subparagraph (B), the Secretary may use amounts from the Fund to complete construction
			 of rural water projects—
						(i)authorized to be carried out by the Secretary on or before the date of enactment of this Act; or
						(ii)for which—
							(I)pursuant to section 106(e) of the Rural Water Supply Act of 2006 (43 U.S.C. 2405(e)), a feasibility
			 study has been submitted to the Secretary by September 30, 2012; and
							(II)an Act of Congress after the date of enactment of this Act has authorized the construction of the
			 project.
							(B)LimitationThe Secretary may not use amounts from the Fund to pay for any operation and maintenance costs of
			 an authorized rural water project.
					(3)ConditionsThe Secretary shall not expend any amounts from the Fund until the date on which the Secretary
			 develops—
					(A)programmatic goals to carry out this section that—
						(i)would enable the completion of construction of the authorized rural water projects as expeditiously
			 as possible; and
						(ii)reflect—
							(I)the goals and priorities identified in the laws authorizing the authorized rural water projects;
			 and
							(II)the goals of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and
							(B)funding prioritization criteria to serve as a formula for distributing funds under this section
			 that take into account—
						(i)an evaluation of the urgent and compelling need for potable water supplies in the affected rural
			 and tribal communities;
						(ii)the status of the current stages of completion of the authorized rural water project;
						(iii)the financial needs of the affected rural and tribal communities;
						(iv)the potential economic benefits of the expenditures on job creation and general economic
			 development in the affected rural and tribal communities;
						(v)the ability of the authorized rural water project to address regional and watershed level water
			 supply needs;
						(vi)the ability of the authorized rural water project—
							(I)to minimize water and energy consumption; and
							(II)to encourage the development of renewable energy resources, such as wind, solar, and hydropower
			 elements;
							(vii)the need for the authorized rural water project to address—
							(I)the needs of Indian tribes and members of Indian tribes; and
							(II)other community needs or interests; and
							(viii)such other factors as the Secretary determines to be appropriate to prioritize the use of available
			 funds.
						(d)Investments of amounts
				(1)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary,
			 required to meet current withdrawals.
				(2)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund
			 shall be credited to, and form a part of, the Fund.
				(e)Transfers of amounts
				(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least
			 monthly from the general fund of the Treasury to the Fund on the basis of
			 estimates made by the Secretary of the Treasury.
				(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates
			 were in excess of or less than the amounts required to be transferred.
				(f)TerminationOn September 30, 2035—
				(1)the Fund shall terminate; and
				(2)the unexpended and unobligated balance of the Fund shall be transferred to the reclamation fund
			 established by the first section of the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093).
				
